Citation Nr: 1502731	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-31 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for obstructive sleep apnea to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to June 1996.  

This matter comes before the Board of Veterans' Appeals (the Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The case was remanded by the Board in January 2014 for additional development.  Unfortunately, for the reasons discussed below, the Board finds another remand is necessary.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

With respect to the Veteran's claim for obstructive sleep apnea, the Board finds that the February 2014 VA examination report addendum is inadequate for rating purposes.  Specifically, the examiner stated that the Veteran's obstructive sleep apnea was related to the Veteran's obesity.  He then reasoned that because the Veteran's body mass index (BMI) was not in accordance with military regulations, his obstructive sleep apnea could not be attributed to his obesity because adherence to military regulations would have precluded obesity.

Review of the record indicates the Veteran was subject to a Medical Board in 1996 because he was not able to maintain the Army height and weight standard due to his physical limitations.  See December 5, 1995 Memorandum.  Therefore, it is evident from the record that the Veteran was not able to maintain his weight in accordance with Army regulations and the examiner's opinion does not sufficiently address whether the Veteran's obstructive sleep apnea is related to his obesity in service.

Additionally, in his June 2014 statement, the Veteran asserted his belief that his obstructive sleep apnea may be secondary to his service-connected feet and back disabilities.  An opinion addressing whether his service-connected conditions caused or aggravated his obstructive sleep apnea has not been obtained.  

In light of the above, the Board finds that the February 2014 VA opinion is inadequate for the Board to make an informed decision on the Veteran's claim and a new opinion is necessary.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records and associate them with the claims file.

2.  Forward the Veteran's claims file to an appropriate clinician to obtain an opinion.  The clinician is requested to review the claims folder, to include this remand.  If the clinician determines that an examination is required in order to provide the requested opinions, one should be scheduled.

Following review of the claims file, the clinician should provide an opinion on the following:

a.  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's obstructive sleep apnea is related to service, to include his reported exposure to chemical agents and inability to maintain proper weight in accordance with Army regulations.  The clinician's attention is directed to a December 5, 1995 Memorandum indicating that the Veteran was not able to maintain the Army height and weight standard due to his physical limitations.  
b.  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's obstructive sleep apnea was caused by one or a combination of his service-connected orthopedic disabilities (including lumbar spine strain, plantar fasciitis with pes cavus, degenerative joint disease (DJD) of the knees, and DJD of the hips).

c.  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's obstructive sleep apnea was aggravated (i.e., permanently worsened) beyond the natural progress by one or a combination of his service-connected orthopedic disabilities (including lumbar spine strain, plantar fasciitis with pes cavus, degenerative joint disease DJD of the knees, and DJD of the bilateral hips).

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's obstructive sleep apnea found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability.

The examiner's attention is directed to the Veteran's in-service and post-service treatment records, which show that the Veteran weighed 158 lbs. at the time of the enlistment examination, 210 lbs. upon separation from service and 253 lbs. in February 2008.  The examiner's attention is also directed to the Veteran's June 2014 statement that obesity from the time of discharge to the present is related to service-connected disabilities.  

The rationale for any opinion rendered must be provided.  

3.  Ensure the examination report is adequate and conduct any additional development that is deemed warranted.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide the Veteran with an opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




